Order filed April 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00806-CR
                                    ____________

                        JARVIS L. BARBER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 2008621

                                      ORDER

      Appellant is represented by retained counsel, Frederick Wilson. No
reporter’s record has been filed in this case. On January 20, 2016, Kara Salazar, the
court reporter, notified this court that appellant had not made arrangements to pay
for the reporter’s record. On February 9, 2016, this court abated the appeal and
ordered the trial court to determine whether appellant desired to prosecute his appeal
and, if so, whether he is indigent and entitled to a free record and appointed counsel.
The trial court held a hearing on February 24, 2016, in which it confirmed appellant
is not indigent and has retained Wilson as appellate counsel. At that hearing,
appellant, through Wilson, agreed to contact the court reporter and make
arrangements to pay for the reporter’s record.

      On February 25, 2016, Salazar again notified this court that appellant had not
made arrangements to pay for the reporter’s record. That day, this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court with
proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no
reply. On April 12, 2016, the court reporter informed this court that appellant has
still not made arrangements to pay for the reporter’s record.

      Accordingly, we ORDER appellant’s retained counsel, Frederick Wilson, to
file a brief in this appeal on or before May 19, 2016. If Wilson does not timely file
the brief as ordered, the appeal will be abated for a hearing in the trial court to
determine the reason for the failure to file the brief. See Tex. R. App. P. 38.8(b)(2).



                                   PER CURIAM